Citation Nr: 1226135	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  07-29 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as secondary to bilateral defective hearing.  

2.  Entitlement to an evaluation in excess of 10 percent for bilateral defective hearing, from the initial grant of service connection.  

3.  Entitlement to an increase in the 10 percent evaluation currently assigned for sinusitis.  

4.  Entitlement to an increase in the 10 percent evaluation currently assigned for traumatic nasal septum deflection with disfiguring scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1952 to October 1954.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from decisions by the RO in June 2006, May 2007, and January 2009.  In June 2006, the RO denied increased ratings for sinusitis and nasal septum scar.  In May 2007, the RO granted service connection for bilateral defective hearing and assigned a 10 percent evaluation; effective from the date of his reopened claim.  In January 2009, the RO denied service connection for vertigo.  

The Board remanded the appeal for additional development in February 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that vertigo was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected bilateral hearing loss.

2.  Since service connection was established, the Veteran's defective hearing is manifested by no greater than a Level I hearing loss in the right ear and Level V in the left ear.  

3.  The Veteran's symptoms of sinusitis are manifested principally by sinus pressure and occasional dull pain in the frontal area and watery nasal drip.  

4.  The Veteran's nasal septum deflection with disfiguring scar is manifested by principally by a .5 cm wide, linear, superficial scar, midline on the nose which is not tender, painful, depressed, elevated, adherent, hypo or hyperpigmented, indurated or inflexible, and does not cause any functional limitation or include any characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The Veteran's vertigo was not due to or aggravated by the service-connected bilateral defective hearing.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

2.  The criteria for an initial compensable evaluation for bilateral defective hearing are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Part 4, including Diagnostic Code 6100 (2011).  

3.  The criteria for an evaluation in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Part 4, Diagnostic Code 6513 (2011).  

4.  The criteria for an evaluation in excess of 10 percent for traumatic nasal septum deflection with disfiguring scar are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.97, 4.118, Part 4, Diagnostic Codes 6502-7800 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2006 and November 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was also examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  




Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Also, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

Vertigo

In this case, the Veteran contends that service connection should be established for vertigo secondary to his service-connected bilateral defective hearing.  However, he has not submitted any competent or probative evidence to support his claim.  That is, while the Veteran reports a history of occasional dizziness that he believes is related to his service-connected hearing loss, there is no competent medical evidence of record that he has vertigo or any other disability manifested by dizziness which is shown to be related to a service-connected disability.  

Concerning the Veteran's history of occasional dizziness, a private physician in September 2008 opined that his dizziness was related to a cerebral vascular accident.  (See September 2008 private treatment note).  

On a VA ear examination in December 2008, the examiner noted that the Veteran did not report any signs or symptoms of vertigo, and that an examination of the Veteran's ears was within normal limits.  The auricle, external ear canal, tympanic membrane and tympanum were all normal, and there was no evidence of active ear disease or infection.  Furthermore, a fee basis Videonystagmography (VNG) report (a diagnostic study used to determine if an inner ear disease may be causing a balance or dizziness problem) in July 2011 showed normal vestibular function.  In short, there is no medical evidence of record showing that the Veteran has vertigo at present or that his dizziness is related, in any fashion, to his service-connected hearing loss.  

In this case, the Board finds that the Veteran's contention that he has vertigo related to his service-connected bilateral defective hearing is not competent.  A diagnosis of vertigo is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

As there is no competent evidence showing that the Veteran has vertigo at present or that any claimed vertigo is related to his service-connected bilateral defective hearing, there is no basis for a favorable disposition of the Veteran's claim.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for vertigo.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  

Higher Ratings

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Defective Hearing

Under the rating schedule, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87 and Diagnostic Codes 6100-6110 (2011).  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran was examined by VA audiological services several times during the appeal.  The evidence of record also includes two private audiological reports, dated in September 2007 and February 2008.  As to the private examinations, the September 2007 report consisted primarily of a frequency response graph without any identified frequencies other than at 1000 hertz.  The February 2008 report shows no response (NR) at any frequency in the left ear.  The findings for the right ear were essentially consistent with the audiometric findings from the other reports of record.  However, the accompanying narrative report indicated that the auditory brainstem response (ABR) was abnormal in both ears and recommended additional studies be undertaken.  A subsequent private medical report in August 2008 shows that the Veteran had a mass in the internal acoustic canal.  Although the private reports did not include sufficient information necessary to rate the Veteran's hearing loss under the VA rating schedule, the audiometric findings are considered in the decision.  The audiometric findings from all of the other examinations during the appeal show puretone threshold, in decibels as follows:  

December 2004 VA examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
40
50
60
43
LEFT
45
55
65
60
56

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  

March 2007 VA examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
10
25
0
60
36
LEFT
30
55
60
60
51

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.  

September 2007 VA examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
16
28
56
65
42
LEFT
50
62
70
68
63

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  

February 2008 private audiological examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
35
40
65
65
51
LEFT
NR
NR
NR
NR


Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 80 percent "(con "masking")" in the left ear.  

December 2008 VA audiological examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
35
55
65
44
LEFT
55
65
70
70
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  

June 2011 VA examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
35
60
65
45
LEFT
60
65
70
75
68

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.  

In this case, the most severe audiological findings on any of the examinations discussed above show an average puretone decibel loss for the Veteran's right ear, achieved by adding the loss at 1000, 2000, 3000, and 4000 Hz and dividing by four, was 45 (June 2011 VA examination).  The most severe or lowest percent of discrimination was 92 (all VA examinations).  By intersecting the column in Table VI (38 C.F.R. § 4.85) for average puretone decibel loss falling between 42 and 49 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is I.  

The lowest average puretone decibel loss for the Veteran's left ear on any of the VA examinations, which was achieved by adding the loss at 1000, 2000, 3000, and 4000 Hz and dividing by four, was 68.  The lowest percent of discrimination was 80 (both from June 2011 VA examination).  The resulting numeric designation for the left ear is IV.  Parenthetically, the Board notes that using the audiological findings and speech discrimination scores for each examination, individually, would result in the same or a lower numeric designation.  

Reference is then required to Table VII (38 C.F.R. § 4.85) for assignment of a percentage evaluation and assignment of a diagnostic code.  Based on the numeric designations for each ear, the point of intersection on Table VII requires assignment of a noncompensable evaluation under Diagnostic Code 6100.  The RO has applied the rating schedule accurately, and there is no basis under the applicable criteria for the assignment of a higher evaluation.  

The regulations also include two provisions for evaluating Veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these Veterans experience.  38 C.F.R. § 4.86(a), provides that if puretone thresholds at each of the four frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  However, in this case, puretone thresholds were not 55 decibels or more at each of the four frequencies in either ear.  Therefore, application of § 4.86(a) does not apply.  

In this regard, while the audiometric findings on VA examinations in December 2008 and June 2011 satisfy the criteria for application of 38 C.F.R. § 4.86(a) for the left ear, the findings do not warrant the assignment of a compensable rating.  That is, the puretone thresholds were 55 decibels or greater at all four frequencies in the left ear, resulting in a numeric designation of Level V on Table VIA.  Based on a numeric designation of I for the right ear from Table VI, and a numeric designation of V for the left ear from Table VIA, the point of intersection on Table VII requires assignment of a noncompensable evaluation under DC 6100.  Thus, consideration of the Veteran's hearing loss under the provisions of 38 C.F.R. § 4.86(a), would not provide a basis for the assignment of a compensable evaluation.  

Also, when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman Numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, the VA audiologist did not suggest or otherwise certify that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., nor do the audiological findings from any of the VA or private examinations during the pendency of this appeal satisfy the provisions of § 4.86(b).  Thus, application of this provision for exceptional patterns of hearing impairment is not warranted.  

The RO has applied the rating schedule accurately, and there is no basis under the applicable criteria for the assignment of a compensable evaluation.  Audiometric testing results are dispositive evidence in a claim for a compensable rating for hearing loss.  

Sinusitis

The Veteran contends that he has recurring headaches, a chronic runny nose and difficulty breathing through his nose because of his sinusitis, and believes that he is entitled to a higher evaluation.  

The Veteran's sinusitis is evaluated under DC 6513, which provides for a noncompensable evaluation with x-ray evidence of sinusitis, a 10 percent rating when there are one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.  

In this case, the Veteran was examined by VA at least four times during the pendency of this appeal (April 2006, February 2008 and 2010, and June 2011).  The clinical and diagnostic findings on all of the examinations were not significantly different and show no evidence of more than mild sinusitis.  While the Veteran reported a history of headaches, sinus stuffiness and a runny nose, there was no evidence of any incapacitating episodes or evidence of osteomyelitis associated with the Veteran's sinusitis at anytime during the pendency of this appeal.  

A private x-ray study in February 2006 shows blurring margins of the frontal sinuses suggesting changes of frontal sinusitis.  However, the remainder sinus cavity was entirely clear and the visualized bony structures were normal.  The impression was mild changes of frontal sinusitis.  Similarly, x-ray studies on VA examination in April 2006, showed well aereated paranasal sinuses with no air-fluid levels identified.  The impression was normal study.  

The evidence of record does not show incapacitating episodes of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting at anytime during the pendency of this appeal.  While the Veteran reported that he has to carry a handkerchief for a chronic runny nose and has occasional headaches, the clinical reports do not show any objective evidence of purulent discharge or crusting, or that he was prescribed antibiotic treatment for sinusitis at anytime during the pendency of this appeal to the extent required for the next higher rating.  Given the lack of any objective findings of more than mild sinusitis, there is no basis for the assignment of a rating in excess of 10 percent.  

Nasal Septum Deflection & Disfiguring Scar

Initially, it should be noted that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  

In this case, the Veteran filed his claim in December 2005, prior to the amendment to the rating criteria, and he has not requested a review under the new criteria.  As such, his pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008.  

Concerning the nasal septum disability, the Veteran has not made any specific contentions or argument regarding any residual disability of his traumatic injury or the resulting scar, other than some difficulty breathing through his nose.  

The nasal septum disability is rated under DCs 6502-7800.  DC 6502 provides for a 10 percent rating for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

Here, the medical reports of record, including VA x-ray studies of the Veteran's nose in April 2006, showed no evidence of fracture or deviation of the bony structures of the nose and no evidence of any obstruction of the nasal passages.  Similarly, private x-ray studies in February 2006, also showed the visualized bony structures of the nose were normal.  While the Veteran reported difficulty breathing through his nose, there was no evidence of any obstruction of the nasal passages on any of the examinations or medical reports of record during the pendency of this appeal, including the one year period prior to receipt of his claim for increase in December 2005.  Thus, an evaluation in excess of 10 percent for deviation of the nasal septum with a minimum of 50 percent blockage on one side is not warranted.  

Concerning the residual scar, DC 7800 provides for a 10 percent disability rating for disfigurement of the head, face, or neck with one characteristic of disfigurement.  

Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent disability rating.  

Disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent disability rating.  

Disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent disability rating.  

The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800, Note (1).  

Other potentially applicable rating codes include Diagnostic Codes 7803 and 7804.  Under Diagnostic Code 7803, a 10 percent disability rating is assigned for unstable, superficial scars.  Diagnostic Code 7804 provides for a 10 percent disability rating for superficial scars that are painful on examination.  A higher disability rating is also possible under Diagnostic Code 7805, which directs that scars are to be rated on limitation of function of the part affected.  

In this case, the nose scar has been essentially asymptomatic for many years, manifested principally by a superficial scar on the middle of his nose that is not tender or painful and does not cause any functional impairment or include any characteristics of disfigurement.  The findings on VA examination in June 2011, showed a .5 cm wide, linear scar that was not tender or painful, depressed or elevated and was not adherent to the underlying tissue.  The scar was not hypo- or hyperpigmented, indurated or inflexible and there was no underlying tissue loss or breakdown of the skin.  In short, the clinical findings did not show or otherwise suggest the presence of any of the eight characteristics of disfigurement under the criteria for DC 7800.  

Additionally, the nose scar is not shown to be superficial and unstable (DC 7803), or objectively demonstrated to be tender and painful (DC 7804), and does not cause limited motion (DC 7805).  Thus, a compensable evaluation is not warranted for residuals of the traumatic nose scar under these or any other potentially applicable diagnostic code associated with scars and their residual effects.  See 38 C.F.R. § 4.118.  

Applying the appropriate diagnostic codes to the facts of this case, the assessment of the Veteran's present impairment from the nose scar does not show that he has sufficient symptoms so as to a warrant a compensable evaluation for the residuals of the nose scar at any time during the pendency of this appeal, including the one year period prior to receipt of his claim in 2005.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's hearing loss, sinusitis and nasal septum disability are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disabilities are unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the disabilities, and provides for increased ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran is 80 years old and has been retired for many years and there is no indication that he seeking employment.  Moreover, the objective findings of record do not show or otherwise suggest that any of the disabilities at issue on appeal would preclude substantially gainful employment, and indeed he does not contend otherwise.  As an aside the Board observes that the combined disability evaluation for the Veteran's service-connected disabilities is 30 percent, which does not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2011).

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for vertigo, secondary to the service-connected bilateral defective hearing is denied.  

An initial compensable evaluation for bilateral defective hearing is denied.  

An increased evaluation for sinusitis is denied.  

An increase evaluation for traumatic nasal septum deflection with disfiguring scar is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


